Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Arguments
Applicant's arguments are moot in view of the rejection herein.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Pat Yoder on 2-26-2021.

The application has been amended as follows: 

35.	(currently amended)	 A system comprising:
a networked industrial automation content originating device that originates content relating to an automated machine and that is configured to serve the content via a network; and

a content delivery control device coupled to the content originating device via the network, and configured to: 
determine a specific user operating a specific thin client content destination device,
determine a specific role of the specific user,
determine a specific location of the specific thin client content destination device,
apply stored policies to determine access rights of the specific user to the content by determining:
a first subset of the content assigned to the specific role,
a second subset of the content assigned the specific location,
a third subset of content assigned to the specific thin client content 
destination device, and
specific content selected from the content that is included in the first subset, the second subset, and the third subset;

and thereafter when the specific user is within a threshold of the specific location to automatically deliver the determined selected specific content from the content originating device to the specific content destination device without requiring any request from the userdelivered specific content permits the specific user, via the specific content destination device to operate and/or monitor the automated machine while the specific user is within the threshold of the specific location by communicating a portion of the delivered specific content to the content originating device via the network.






a networked industrial automation content originating device that originates content relating to an automated machine and that is configured to serve the content via a network; and
a content delivery control device coupled to the content originating device via the network, and configured to: 
determine specific users operating respective specific content destination devices,
determine respective specific roles of the specific users,
determine respective specific locations of the respective specific content destination devices,
apply stored policies to determine access rights of the respective specific users to the content by determining, for each respective user:
a first subset of the content assigned to the respective specific role,
a second subset of the content assigned the respective specific location,
a third subset of content assigned to the respective specific content destination device, and
respective specific content selected from the content that is included in the first subset, the second subset, and the third subset;
and thereafter, when the respective specific user is within a threshold of the respective specific location automatically deliver or change the respective determined specific content as each of the respective specific content destination devices is moved to a different respective location without requiring any request from the respective specific user, wherein the content delivery control device is configured to store policy data established a priori by a human administrator that determines what specific content the content destination devices are to receive based on relevancy of the respective specific content to the respective specific user and the respective specific role, and the respective specific content destination device, and the respective specific delivered respective specific content permits each specific user, via the respective specific content destination device to operate and//or monitor the automated machinewhile the respective specific user is within the threshold of the respective specific location by communicating a portion of the delivered respective specific content to the content originating device.

52.	(currently amended) A system comprising:
a networked industrial automation content originating device that originates content relating to an automated machine and that is configured to serve the content via a network;
a content destination device accessed via the network by a specific user having a specific role, the content destination device being located in a specific location;
a plurality of locating devices that in operation provide location data to locate the content delivery control device; and
a content delivery control device coupled to the content originating device and to the content destination device via the network, and configured to apply stored policies to determine access rights to and to deliver specific content that is a subset of the content from the content originating device to the content destination device based upon a combination of the specific user and the role, and the content destination device, and the specific location determined from the location data, the content delivery control device configured to: 
determine a specific user operating a specific thin client content destination device,
determine a specific role of the specific user,
determine a specific location of the specific thin client content destination device,
apply stored policies to determine access rights of the specific user to the content by determining:
a first subset of the content assigned to the specific role,
a second subset of the content assigned the specific location,
a third subset of content assigned to the specific thin client content 
destination device, and
specific content selected from the content that is included in the first subset, the second subset, and the third subset;
and thereafter when the specific user is within a threshold of the specific location to automatically deliver the determined selected specific content from the content originating device to the specific content destination device without requiring any request from the specific user, wherein the delivered specific content permits the specific user, via the specific content destination device to operate and/or monitor the automated machine while the specific user is within the threshold of the specific location by communicating a portion of the delivered specific content to the content originating device via the network.

Allowable Subject Matter
Claims 35 – 54 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Brandt et al (US2006/0085839) teaches in Fig 4 an access request 416 from client 418 including request characteristics 420 is received by proxy 408 that interacts with legacy devices 412 to selectively deliver a response to the access request based on an analysis shown in Fig 5 step 506 to determine an access decision 508.  Further in [0009] Brant teaches that request characteristics may include particular operators, location of requesting entity, location of legacy device, and if a type of action is allowable.  In [0028], Brant teaches that request characteristics may also include the role of the operator.  see also  [0039]

Disraeli (US 9355231) discloses a an authentication scheme whereby the authenticating client must be within a threshold distance from a verification client.  see Fig 6 and Figs 9A and 9B.

Spilotro et al (US 2006/0168259) discloses in [0058] that a user's role within an enterprise determines permission to access information.

Pineau et al (US 2014/0019768) teaches in a system whereby alarms are shunted based on an authorized user's location determined by a location device interacting with the users mobile device see Abstract.  More particularly, in  [0239] that access to a physical device such as an industrial control system or machinery may be controlled via a system.

Popp et al (US 919138) teaches a two factor authentication that verifies that  a specific user is operating a specific client device see  Fig 1B and Column 6 lines 7-22.


With respect to claims 35 and 52, the prior art of record does not explicitly disclose in light of the other features recited in the independent claims, 
apply stored policies to determine access rights of the specific user to the content by determining:
a first subset of the content assigned to the specific role,
a second subset of the content assigned the specific location,
a third subset of content assigned to the specific thin client content 
destination device, and
specific content selected from the content that is included in the first subset, the second subset, and the third subset;

and thereafter when the specific user is within a threshold of the specific location to automatically deliver the determined selected specific content from the content originating device to the specific content destination device without requiring any request from the user

wherein the delivered specific content permits the specific user, via the specific content destination device to operate and/or monitor the automated machine while the specific user is within the threshold of the specific location by communicating a portion of the delivered specific content to the content originating device via the network


With respect to claim 46, the prior art of record does not explicitly disclose in light of the other features recited in the independent claims, 
apply stored policies to determine access rights of the respective specific users to the content by determining, for each respective user:
a first subset of the content assigned to the respective specific role,
a second subset of the content assigned the respective specific location,
a third subset of content assigned to the respective specific content destination device, and
respective specific content selected from the content that is included in the first subset, the second subset, and the third subset;

and thereafter, when the respective specific user is within a threshold of the respective specific location  to automatically deliver or change the respective determined specific content as each of the respective specific content destination devices is moved to a different respective location without requiring any request from the respective specific user

wherein the delivered respective specific content permits each specific user, via the respective specific content destination device to operate and//or monitor the automated machine via the network while the respective specific user is within the threshold of the respective specific location by communicating a portion of the delivered respective specific content to the content originating device

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A MCCOY whose telephone number is (313)446-6520.  The examiner can normally be reached on M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571 272 2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A MCCOY/              Examiner, Art Unit 2431